DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claims 1 and 14 under 35 USC 103, Applicant's arguments filed 07/05/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0227113 A1) in view of BAI (US 2019/0357193 A1).
	Regarding claim 1, Kobayashi teaches an antenna device, comprising: 
antenna elements to transmit and receive radio waves (Fig. 1, [0027] antenna A1, A2); 
active circuits (Fig. 1, transmission circuit 33, reception circuit 35) connected to the antenna elements and configured to start an operation upon supply of power (Fig. 1, power source switches 43~46, [0030], [0032] power source voltage is applied via the power source switch) distributed from a power supply circuit (Fig. 1, power source 42) and transmit and receive signals via the antenna elements to which the active circuits are connected (Fig. 1, transmission circuit 33, reception circuit 35); 
switches connected to the active circuits and configured to start, upon being closed, supply of power to the active circuits to which the switches are connected, and stop, upon being opened, the supply of power to the active circuits to which the switches are connected (Fig. 1, power source switches 43~46, [0030], [0032] power source voltage is applied via the power source switch); and 
a control circuit (Fig. 1, power source control unit 50) to transmit, to the switches, switching signals to turn the switches on and off to control starting and stopping of the supply of power to the active circuits ([0038] switching signal from the power source control unit 50 that turns on/off transmission/reception circuits), wherein the control circuit is configured to set a time difference between execution timings of executing the starting of the supply of power to a plurality of the active circuits (Fig. 10, [0061] shifts the timing of turning on 32 from turning on 33), or set a time difference between execution timings of executing the stopping of the supply of power to the plurality of the active circuits (Fig. 8, [0057] shifts the timing of turning off 32 from turning off 33).
However, Kobayashi does not explicitly teach the antenna device is an active phased array antenna.
Bai teaches a system with active phased array antennas (Figs. 1 and 4, [0048]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Kobayashi in order to reduce deterioration in transmission quality and increase in power consumption (Kobayahi, [0025]).
Regarding claim 14, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Regarding claim 15, all the limitations of claim 1 are taught by Kobayashi in view of Bai.
Kobayashi further teaches the device, wherein the time difference is greater than zero (Fig. 8, ∆T1).
Regarding claim 16, all the limitations of claim 1 are taught by Kobayashi in view of Bai.
Kobayashi further teaches the device, wherein the control circuit sets the time difference between execution timings of executing the starting or the stopping of the supply of power to each of the active circuits (Fig. 8, ∆T1).
Regarding claim 17, this claim has substantially the same subject matter as that in claim 15. Therefore, claim 17 is rejected under the same rationale as claim 15 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 16. Therefore, claim 18 is rejected under the same rationale as claim 16 above.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest a device, wherein  the control circuit changes open/closed states of the switching signals to be transmitted to the 20switches, at a switching timing obtained by subtracting, from the execution timing, a delay adjustment time that is a sum of (i) a propagation delay time due to a wiring length between each active circuit and a power supply section of the power supply circuit and (ii) a propagation delay time of the switching signal due to the wiring length between each active circuit and the control circuit, in combination with the other limitations of the claim.
Regarding claim 3, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes, for each group including one or more of the active circuits, the24 open/closed states of the switching signals to be transmitted to the switches by setting time differences in the execution timings such that oscillations cancel each other in accordance with a ringing period of a power supply voltage, in combination with the other limitations of the claim.
Claims 4, 6, 8, 10, and 12 are objected to due to their dependencies to claim 2 above.
Regarding claim 5, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes, for each active circuit, the open/closed states of the switching signal to be transmitted to the switch by setting timing differences in the execution timings such that a change in a time domain of transmission power of the whole active phased array antenna 15device follows a window function, in combination with the other limitations of the claim.
Regarding claim 7, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes the open/closed states of the switching signal to be transmitted to the 25switch, for each set of active circuits grouped such that a change in a time domain of transmission power of the whole active phased array antenna device follows a window function at start or end of transmission operations of the active circuits by setting a uniform25 time difference to the execution timings, in combination with the other limitations of the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a device, further comprising: a semiconductor integrated circuit that includes (i) two or more lines of active circuits and switches among the active circuits and the switches and (ii) a delay circuit to transmit, with a time difference, the switching signal received from the control circuit to the 15switch to which the delay circuit is connected, wherein the control circuit sets time differences in the execution timings by transmitting the switching signal to the delay circuit for the switches, in combination with the other limitations of the claim.
Claim 11 is objected to due to its dependency to claim 3 above.
Claim 13 is objected to due to its dependency to claim 5 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844